DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power consumption heatmap” (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 recite the limitation "the IPM + IOT engine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims are indefinite because the scope of the claims cannot be ascertained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kansal et al. (hereinafter KANSAL) (US 2011/0213997 A1).

As to claim 1, KANSAL teaches a system for monitoring a power consumption of a host server and deriving virtual machine level and application level power consumption (Power meter measurements for a physical host server are converted into individual virtual machine power meters that measure the power consumption of each individual virtual machine residing on the host server) (Abstract), wherein the system comprises: 
a processor (Processing Unit 820) to generate a power consumption heatmap (generating a power model) for virtual machines as well as for applications/processes running inside them (virtual machine power consumption is computed by generating a power model using the total power consumption of the host server and resource utilization for a virtual machine) (Abstract), wherein the heatmap is configured to provide a clear image of power distribution among virtual machines and to identify the applications/processes that consumes more or less power, and wherein the heatmap identifies where power should be distributed among different host servers (workload, utilization, and total power consumption is monitored among individual virtual machines to determine how to distribute amongst different host servers) ([0107]-[0108]).
KANSAL does not explicitly or literally disclose the term heatmap.  However, it is noted that there is not an explicit definition in the specification for this term.  It would have been obvious to one of ordinary skill in the art before the effective date of the application that the broadest reasonable interpretation in view of the specification of the term “heatmap” could include KANSAL’s generated power learning/training model that takes into consideration 

As to claim 6, KANSAL teaches wherein the processor is configured to process a footprint index to measure a heterogenous resource utilization and other metrics that have been defined that reflect a performance capacity of a host server, and wherein based on these two metrics a suggestive optimal platform list is generated to show the impact of optimal resource utilization and power consumption (automatically learn a power model relating the hardware (or resource) usage (such as central processing unit (CPU) usage, disk usage, memory usage, network, usage, and so forth) to power consumption optimally. Then the hardware usage of each virtual machine is tracked to infer the power consumption of the virtual machine) ([0012]; [0042]; [0088]).

As to claim 7, KANSAL teaches wherein the processor is configured to derive power metrics to measure power efficiency of heterogenous host servers, and wherein the power metrics are used to estimate application level energy footprints (an accurate power estimation considering these factors can be achieved using a cycle accurate simulator.) ([0073]).

As to claim 8, KANSAL teaches wherein the processor is configured to process analytics that determine optimal resource platforms for business (enterprise) applications based on energy footprints to ensures minimum power requirements (optimize for lower power consumption) to run virtual machines and their applications (Abstract; [0001]; [0005]).

As to claim 9, KANSAL teaches further comprising a prediction module (power model training module 200 in virtual machine power metering system 100 is used for forecasting/estimating) that predicts a utilization of host servers, virtual machines, and applications running inside the virtual machines, wherein the prediction module forecasts and turns off the host server when the utilization is under a minimum threshold limit, and wherein the prediction module analyzes the utilization of virtual machines and the applications running inside them and forecasts a duration when the virtual machines are inactive and no applications are running such that the prediction module permits the processor to switch off virtual machines and corresponding host servers when they are inactive ([0030]-[0033]; [0042]; [0073]; [0087]; [0101]; Fig. 2).

As to claim 10, KANSAL teaches wherein the processor is configured to monitor power levels of data center host servers in order to run different data center host servers at different times ([0011]; [0047]; [0107]).

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 9.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 10.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KANSAL in view of NATARAJ (US 2021/0028991 A1).

As to claim 3, KANSAL teaches wherein the IPM engine is configured to recommend power capping actions  used and generating diagnostics reports and optimizing data center resource utilization (power capping module 220 uses virtual machine metering information to enable power capping for optimization) (Abstract; [004]-[006]; [0014]; [0032]; [0041]).  KANSAL does not teach an IOT component as part of its Virtual Machine Power Metering System or Power Model Training Module.  However, NATARAJ teaches resource allocation based on capacity, utilization, power, etc., that could include being applied to an Internet of Things or IOT network ([0021]).  KANSAL and NATARAJ are analogous art because they are both in the same field of endeavor of resource allocation based on capacity, utilization, power, etc.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify KANSAL’s resource allocation over a network such that it would include using an IOT network, as taught and suggested in NATARAJ.  The suggestion/motivation for doing so would have been to provide the predicted result of having the ability to connect more than just computers and communications devices, but rather the ability to connect “objects” in general, such as lights, NATARAJ – [0021]).   

As to claim 4, KANSAL teaches further comprising: a database containing performance, health, and power information data of data center host servers as well as virtual machines and their applications/processes residing thereon; and a job scheduler module that performs scheduling tasks comprising pulling data from an intelligent power management (using power model for optimization) (IPM) + local datastore ([0036]; [0005]-[0006]; [0039]; [0076]).

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 4.

Allowable Subject Matter
Claims 2, 5, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhandari et al. (US 2019/0213027 A1) discloses using a predictive usage model to forecast a usage of virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199